Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 10, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  139561                                                                                             Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  JAMES YKIMOFF,                                                                                      Diane M. Hathaway
           Plaintiff-Appellee,                                                                       Alton Thomas Davis,
                                                                                                                        Justices
  v                                                                SC: 139561
                                                                   COA: 279472
                                                                   Jackson CC: 04-002811-NH
  W.A. FOOTE MEMORIAL HOSPITAL,
            Defendant-Appellant,
  and
  DAVID EGGERT, M.D., and DAVID
  PROUGH, M.D.,
             Defendants.
  _________________________________________/

         On October 6, 2010, the Court heard oral argument on the application for leave to
  appeal the July 16, 2009 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. See Martin v Ledingham, __ Mich
  __ (Docket No. 138636, decided December 10, 2010).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 10, 2010                   _________________________________________
           1209                                                               Clerk